Citation Nr: 1225569	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-45 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable disability rating for lupus.

2. Entitlement to a disability rating in excess of 10 percent for a back disability.

3. Entitlement to service connection for a bilateral ankle disability, claimed as arthritis, to include as secondary to lupus or undiagnosed illness.

4. Entitlement to service connection for a right knee disability, claimed as arthritis, to include as secondary to lupus or undiagnosed illness.

5. Entitlement to service connection for a right hand disability, claimed as arthritis, to include as secondary to lupus or undiagnosed illness.

6. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to July 1992. His awards and decorations include the Combat Infantryman Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The RO denied the Veteran's claims for increased disability evaluations and denied his claims for service connection.

The Veteran provided testimony at a December 2011 hearing in Waco, Texas before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The June 2009 rating decision included denial of a claim for service connection for degenerative joint disease of the spine. The Veteran timely appealed the denial of that issue, but, during the pendency of his appeal, the RO issued a November 2010 rating decision that granted service connection for degenerative joint disease of the spine, claimed as arthritis of the lower back. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1997). Accordingly, since the claim has been granted and the Veteran has not filed a second NOD, it is not before the Board and is not reflected on the title page. Regardless, the November 2010 rating decision informed the Veteran that although his claim for degenerative joint disease of the spine had been granted, it was being rated with his previously service-connected residuals of lumbar strain. The 10 percent disability rating currently assigned for residuals of service-connected lumbar strain is already on appeal to the Board and is reflected on the title page.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that pertinent medical evidence remains outstanding and an additional medical opinion is warranted.

The last VA treatment records associated with the claims file were generated on June 16, 2010. However, August 2010 VA examination reports within the claims file refer to subsequent VA treatment records. While this case is in remand status, the RO/AMC must obtain more recent records of VA treatment and associate them with the claims file. 

The claims file reflects that the Veteran has received medical care from multiple private physicians. The most recent records from any private health care provider are dated in 2008, but VA treatment notes generated in 2010 reflect ongoing private care. The RO/AMC must provide the Veteran with authorization forms allowing for the release of all identified private treatment records. 

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). The Veteran is claiming joint disabilities of the bilateral ankles, right knee, and right hand. Although he has claimed that he experiences these disabilities secondary to his service-connected lupus, the claims file reflects that he may experience joint symptoms and other symptoms as part of an undiagnosed illness or chronic multi-symptom illness. See 38 U.S.C.A. § 1117(g). A VA examiner opined in May 2009 that the Veteran's joint symptoms were "less likely than not" associated with lupus, but he has not been evaluated for undiagnosed illness or a chronic multi-symptom illness that may result from Persian Gulf service. The RO/AMC must provide the claims file to a VA examiner, or multiple examiners, for appropriate examinations.

As the record requires additional development prior to the issuance of a decision on the Veteran's claims for increased evaluations and his claims for service connection, the Board cannot render a decision on the claim of entitlement to TDIU and must also remand that issue. See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather outstanding records of VA medical treatment - records generated after June 16, 2010- and associate them with the claims file.

2. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. The records requested must specifically include, but are not limited to, records from: 

a. Dr. Koone;

b. University of Texas Southwestern Medical Center;

c. Sherman Hospital;

d. Dr. Campbell;

e. Dr. Grimsley (after May 21, 2008);

f. Dr. Tummala (after May 27, 2008);

g. Dr. Qasim (after January 28, 2008); 

h. Dr. Cooper (after July 4, 2008);

i. Baylor Heart and Vascular Hospital (after May 14, 2008); 

j. Presbyterian Hospital of Denton (after January 2, 2008);

k. Dr. Kislingbury (after July 15, 2008); and 

l. Wilson N. James Regional Health System (after November 12, 2007).

3. Schedule the Veteran for a VA examination to determine to determine whether he experiences joint symptoms (specifically affecting the ankles, right knee, and/or right hand) as part of an undiagnosed illness or chronic multi-symptom illness as the result of his Gulf War service. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folders. The examiner must:

a. Interview and examine the Veteran. If any rash is present, state the size of the rash and identify the affected portions of the body.

b. Address the Veteran's contentions, as supported by medical evidence within the claims file, that he experiences symptoms including -but not limited to - joint disabilities, deep vein thromboses, rash, renal impairment, respiratory issues, headaches, fibromyalgia, and fatigue.  

c. Determine whether or not the Veteran experiences any symptoms that are likely part of an undiagnosed or chronic multi-symptom illness resulting from his service in the Gulf War. State whether or not any such symptoms are distinct from his service-connected lupus.

d. Provide the applicable current diagnoses or explain why diagnoses cannot be rendered. 

e. Outline the medical rationale and principles involved for any opinion expressed. If the requested medical opinions cannot be given, state the reason why.

4. Readjudicate the Veteran's claims, to include consideration of the application of staged ratings for the claims for increased disability evaluations. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


